
	
		I
		112th CONGRESS
		1st Session
		H. R. 762
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Ms. Waters (for
			 herself, Mr. Frank of Massachusetts,
			 and Ms. Velázquez) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To transform neighborhoods of extreme poverty by
		  revitalizing distressed housing, to reform public housing demolition and
		  disposition rules to require one for one replacement and tenant protections, to
		  provide public housing agencies with additional resources and flexibility to
		  preserve public housing units, and to create a pilot program to train public
		  housing residents to provide home-based health services.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Public Housing Reinvestment and
			 Tenant Protection Act of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Title I—Choice Neighborhoods Initiative
					Sec. 101. Short title.
					Sec. 102. Findings and purposes.
					Sec. 103. Grant authority.
					Sec. 104. Eligible entities.
					Sec. 105. Eligible neighborhoods.
					Sec. 106. Authorized activities.
					Sec. 107. Submission and selection of transformation
				plans.
					Sec. 108. Right of residents to return; relocation.
					Sec. 109. One-for-One replacement of public and assisted
				housing dwelling units.
					Sec. 110. Other program requirements.
					Sec. 111. Demolition and disposition.
					Sec. 112. Phase-specific underwriting.
					Sec. 113. Administration by other entities.
					Sec. 114. Withdrawal of funding.
					Sec. 115. Annual report; public availability of grant
				information.
					Sec. 116. Definitions.
					Sec. 117. Funding.
					Sec. 118. Regulations.
					Title II—Public Housing One-for-One Replacement and Tenant
				Protection
					Sec. 201. Short title.
					Sec. 202. Demolition and disposition of public
				housing.
					Sec. 203. Authority to convert public housing to
				vouchers.
					Sec. 204. Required conversion of distressed public housing to
				tenant-based assistance.
					Sec. 205. Regulations.
					Title III—Public Housing Preservation and
				Rehabilitation
					Sec. 301. Short title.
					Sec. 302. Leveraging of other assistance.
					Sec. 303. Capital Fund flexibility.
					Sec. 304. Grants for conversion of public housing projects to
				assisted living facilities and service-enriched housing.
					Sec. 305. Increase of threshold for exemption from asset
				management requirements.
					Title IV—Pilot Program to Train Public Housing Residents to
				Provide Home-Based Health Services
					Sec. 401. Short title.
					Sec. 402. Findings and purpose.
					Sec. 403. Pilot grant program to train public housing residents
				to provide covered home-based health services.
				
			IChoice
			 Neighborhoods Initiative
			101.Short
			 titleThis title may be cited
			 as the Choice Neighborhoods Initiative
			 Act of 2011.
			102.Findings and
			 purposes
				(a)FindingsThe
			 Congress finds that—
					(1)the spatial
			 concentration of poverty remains a serious and often unrecognized challenge to
			 the ability of poor families and children to access opportunity and move up the
			 economic ladder;
					(2)the HOPE VI
			 program, authorized by section 24 of the United States Housing Act of 1937 (42
			 U.S.C. 1437v), presented one model for transforming neighborhoods of extreme
			 poverty with severely distressed housing into revitalized mixed-income
			 neighborhoods;
					(3)there remains a
			 large amount of severely distressed public and privately owned assisted housing
			 concentrated in neighborhoods of extreme poverty; and
					(4)a
			 broader approach is now needed using concentrated and coordinated neighborhood
			 investment from multiple sources to transform neighborhoods of extreme poverty
			 into communities that will improve the quality of life of current and future
			 residents.
					(b)PurposesThe
			 purposes of this title are to—
					(1)transform
			 neighborhoods of extreme poverty into mixed-income neighborhoods by
			 revitalizing severely distressed housing, improving access to economic
			 opportunities, and investing and leveraging investments in well-functioning
			 services, education programs, public assets, public transportation, and
			 improved access to jobs;
					(2)provide for the
			 one-for-one replacement of public and assisted housing dwelling units that are
			 demolished or disposed of;
					(3)grow communities
			 and metropolitan areas by concentrating, leveraging, and coordinating Federal,
			 State, local, and private funding for public transportation, education,
			 housing, energy, health and mental health services, supportive services, public
			 safety; and environmental programs and initiatives;
					(4)support positive
			 outcomes for displaced and returning residents, including improvements in
			 educational achievements, and economic self-sufficiency; and
					(5)ensure that
			 current residents benefit from transformation by preserving affordable housing
			 in the neighborhood and, to the maximum extent possible, providing residents
			 the choice to move to affordable housing in another neighborhood of
			 opportunity.
					103.Grant
			 authorityThe Secretary of
			 Housing and Urban Development may make competitive grants to eligible entities
			 that submit transformation plans for eligible neighborhoods that will further
			 the purposes of this title in such neighborhoods.
			104.Eligible
			 entities
				(a)Primary
			 applicantsA grant under this
			 title may be made only to a unit of local government, a public housing agency,
			 or a nonprofit entity that owns a major housing project that is proposed to be
			 assisted under a grant under this title, either as a sole applicant or as a
			 co-applicant with another unit of local government or public housing agency or
			 with an entity specified in subsection (b). A nonprofit entity may be a sole
			 applicant only if the application has the support of a local government.
				(b)Co-Applicants
					(1)Community
			 development corporationsA
			 community development corporation (as such term is defined in section 204(b) of
			 the Departments of Veterans Affairs and Housing and Urban Development, and
			 Independent Agencies Appropriations Act, 1997 (12 U.S.C. 1715z–11a(b))) may, at
			 the request of an entity specified in subsection (a), be a co-applicant for a
			 grant under this title.
					(2)For-profit
			 entitiesA for-profit entity
			 that owns a major housing project that is proposed to be assisted under a grant
			 under this title made in fiscal year 2014 or thereafter and that has an
			 established presence in the community may be a co-applicant for a grant under
			 this title.
					(3)Required
			 co-applicantsA grant under this title may not be made for an
			 application that will involve transformation of a major public housing project
			 unless the public housing agency having jurisdiction with respect to such
			 project is the sole applicant or a co-applicant for such application.
					(c)PartnersNothing
			 in this section may be construed to limit the ability of an applicant to
			 partner with any entity in carrying out activities with a grant under this
			 title.
				105.Eligible
			 neighborhoodsA grant under
			 this title may be made only for activities to be conducted in neighborhoods
			 that have—
				(1)a
			 concentration of extreme poverty (as such term is defined in section 116);
			 and
				(2)housing that is
			 severely distressed housing (as such term is defined in section 116).
				106.Authorized
			 activities
				(a)In
			 generalAmounts from a grant
			 under this title may be used only for transformational programs and activities
			 in accordance with a transformation plan approved under section 107 that will
			 further the purposes of this title.
				(b)Required
			 activitiesEach transformation plan submitted pursuant to section
			 107 and implemented by a grantee under this title shall include the following
			 activities:
					(1)The transformation of housing through
			 rehabilitation, preservation, or demolition and replacement of severely
			 distressed housing projects, expansion of affordable housing opportunities, or
			 any combination thereof, which may incorporate energy-efficient design
			 principles.
					(2)The one-for-one
			 replacement of any public and assisted housing units demolished or disposed of
			 in accordance with the requirements under section 109.
					(3)Activities that
			 promote economic self-sufficiency of residents of the revitalized housing and
			 of the surrounding neighborhood.
					(4)Activities that
			 preserve affordable housing in the neighborhood and other activities necessary
			 to ensure that existing public and assisted housing residents have access to
			 the benefits of the neighborhood transformation.
					(5)Activities that
			 demonstrate that each resident of housing assisted by the grant who is
			 displaced by the transformation plan and who wishes to return to the
			 revitalized on-site housing in the neighborhood or to replacement housing
			 outside of the neighborhood, can return, and shall be provided a preference in
			 accordance with the program requirements under section 108.
					(6)Activities that
			 meet the program requirements for replacement of housing units under section
			 109.
					(7)Activities that
			 meet the fair housing program requirements under section 110(a) and the
			 accessibility requirements under section 110(b).
					(8)Appropriate
			 service coordination and supportive services.
					(9)Resident
			 involvement, as described in section 108, in planning and implementation of the
			 transformation plan, including reasonable steps to help ensure meaningful
			 participation for residents who, as a result of their national origin, are
			 limited in their English language proficiency.
					(10)Monitoring, under section 108(g), of
			 residents relocated during redevelopment throughout the term of the grant or
			 until full occupancy of replacement housing, whichever is completed
			 later.
					(11)Relocation
			 assistance, including tenant-based rental assistance renewable under section 8
			 of the United States Housing Act of 1937 (42 U.S.C. 1437f), mobility or
			 relocation counseling over multiple years, reasonable moving costs, and
			 security deposits.
					(12)Establishment of
			 links to local education efforts, as described in subsection (c)(3) of this
			 section.
					(13)Activities to
			 comply with section 3 of the Housing and Urban Development Act of 1968 (12
			 U.S.C. 1701u).
					(c)Eligible
			 activitiesAmounts from a grant under this title may be used for
			 the following activities:
					(1)Construction,
			 acquisition, or rehabilitation of affordable housing (as such term is defined
			 in section 116), which may include energy efficiency improvements and
			 sustainable design features for such housing.
					(2)Acquisition or
			 disposition of residential properties, including properties subject to a
			 mortgage previously insured, and foreclosed upon, by the Federal Housing
			 Administration, and demolition.
					(3)Outreach to local
			 educators, and engaging in local community planning, to help increase access to
			 educational opportunities, a continuum of effective community services, and
			 strong family supports, and to improve the educational and life outcomes which
			 have a significant benefit to residents of housing assisted under this title,
			 including children and youth and, as appropriate, for adult residents,
			 including the elderly or persons with disabilities.
					(4)Providing supportive services (as such term
			 is defined in section 116) which have a significant benefit to residents of
			 housing assisted under this title, primarily focused on services described in
			 subparagraphs (B) and (C) of section 116(14).
					(5)Rehabilitation and physical improvement of
			 community facilities that are primarily intended to facilitate the delivery of
			 community and supportive services which have a significant benefit to residents
			 of housing assisted by the grant and residents of off-site replacement
			 housing.
					(6)Work incentives
			 designed to help low-income residents assisted by the housing under this title
			 access jobs and move toward self-sufficiency.
					(7)Partnering with employers and for-profit
			 and nonprofit organizations to create jobs and job training opportunities which
			 have a significant benefit to residents of housing assisted under this
			 title.
					(8)Activities that
			 promote sustainable housing by incorporating principles of sustainable design
			 and development, including energy efficiency.
					(9)Critical community
			 improvements (as such term is defined in section 116 of this title) undertaken
			 at sites that are adjacent to, or in the immediate vicinity of, housing
			 assisted under this title.
					(10)Loss reserves to
			 protect residents of housing assisted by the grant and continue the project in
			 the case of default, foreclosure, or any other adverse financial event.
					The
			 Secretary shall require any grantee under this title that will provide benefits
			 under paragraph (3), (4), (5), or (7) to any residents who are not living in
			 housing assisted with a grant under this title, to submit to the Secretary a
			 plan identifying how such services will be provided.(d)Eligible methods
			 of supportActivities carried out with amounts from a grant under
			 this title may be carried out through—
					(1)endowments or
			 revolving loan funds; or
					(2)land assembly,
			 land banking, and other activities, except that no amounts made available for
			 use under this title may be used to acquire any property by means of the
			 exercise of the power of eminent domain.
					(e)Funding
			 limitations
					(1)School
			 buildingsNo amounts from a
			 grant under this title may be used for construction or rehabilitation of an
			 elementary school or secondary school (as such terms are defined in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) or
			 an institution of higher education (as such term is defined in section 102 of
			 the Higher Education Act of 1965 (20 U.S.C. 1002)), except that such amounts
			 may be used to construct common infrastructure that is shared by such a school
			 or institution and by housing assisted under this title, or community
			 facilities authorized under subsection (c)(5), but only if costs are shared on
			 a pro rata basis and the grantee certifies, and the Secretary determines, that
			 such use of funds will not promote or further segregation.
					(2)Non-housing
			 activities and supportive servicesFor each grant under this title, the
			 grantee shall comply with each of the following requirements:
						(A)Of the amount of
			 the grant, not more than 25 percent may be used for eligible activities under
			 paragraphs (3) through (9) of subsection (c).
						(B)Of the amount of
			 the grant, not more than 5 percent may be used for eligible activities under
			 paragraphs (8) and (9) of subsection (c).
						(3)ConsultationWith respect to activities assisted
			 pursuant to paragraph (2), the Secretary shall consult with the Secretary of
			 Labor, the Secretary of Health and Human Services, the Secretary of Energy, the
			 Secretary of Transportation, the Secretary of Education, and the Attorney
			 General in identifying funding resources that may be provided to supplement
			 amounts from grants under this title.
					107.Submission and
			 selection of transformation plans
				(a)Transformation
			 plan requirementsTo be
			 eligible for a grant under this title, an eligible entity shall submit to the
			 Secretary, at such time in accordance with procedures as the Secretary shall
			 prescribe, an application in the form of a transformation plan that—
					(1)demonstrates how
			 the transformation plan will achieve the desired priority outcomes of
			 transforming a distressed neighborhood of extreme poverty into a mixed-income
			 neighborhood with high- quality, safe, and affordable housing (including the
			 one-for-one replacement of any public or assisted housing units demolished or
			 disposed of under the transformation plan), economic opportunities,
			 well-functioning services, public assets, access to jobs, public
			 transportation, and effective education programs and public schools, including
			 charter schools and other autonomous public schools;
					(2)demonstrates how
			 the required activities under section 106(b) will be carried out, including a
			 detailed description of the housing transformation activities under paragraphs
			 (1) and (2) of such section;
					(3)describes the
			 other eligible activities under section 106(c) that will be carried out in
			 support of the housing transformation;
					(4)defines desired
			 outcomes of the strategy, how residents of housing assisted under this title
			 will benefit, describes the challenges they face, and the evidence base that
			 informs the proposed strategies that will result in the desired outcomes for
			 the community and residents;
					(5)includes a
			 long-term affordability plan, developed in collaboration with residents of the
			 public and assisted housing assisted under this title, that describes how the
			 grantee will maintain affordable housing in the neighborhood over the next 50
			 years or longer, including affordability provisions relating to dwelling units
			 provided using assistance under the grant under this title, and an agreement by
			 the applicant to update such plan every 5 years during such period; and
					(6)includes such
			 other information as the Secretary shall, by regulation, prescribe.
					(b)Selection
			 criteriaThe Secretary shall establish criteria for the award of
			 grants under this title, which shall include the extent to which the
			 transformation plan—
					(1)demonstrates the
			 ability of the plan to further the purposes of this title;
					(2)demonstrates
			 inclusive local planning with input from units of local government, housing
			 owners and providers, educators, residents of housing assisted under this
			 title, local community organizations, public schools, early learning in
			 programs, health service organizations, and community stakeholders in the
			 development and implementation of a sustainable revitalization program;
					(3)coordinates
			 multiple funding resources, including public, private, and philanthropic
			 funding, and emphasizes collaboration between the units of local government,
			 early learning programs and public schools, or a public housing agency, or all
			 three;
					(4)includes current
			 data showing that the neighborhood targeted for revitalization is in need of
			 and can benefit from the authorized activities described in section 106 and
			 proposed in the transformation plan;
					(5)demonstrates the
			 capability and record of the applicant and its partners for managing housing
			 redevelopment or modernization projects, successfully working with public and
			 assisted housing residents during the planning and redesign process, and
			 meeting performance benchmarks;
					(6)demonstrates that
			 sustainable building and energy efficient design principles are incorporated or
			 will be incorporated in the activities conducted pursuant to the plan;
					(7)demonstrates that
			 the neighborhood will have, within a reasonable time, improved access to public
			 transportation that provides access to economic opportunities and commercial
			 and public services;
					(8)demonstrates that
			 the residents of revitalized housing developments will have improved access to
			 high-quality educational opportunities, including early learning and effective
			 elementary and secondary public schools, in or outside of the
			 neighborhood;
					(9)demonstrates that
			 the transformation plan includes the provision of appropriate supportive
			 services and activities that promote economic self-sufficiency of residents of
			 housing assisted under the grant, and a plan to sustain such services;
					(10)demonstrates that
			 the transformation plan provides support for residents displaced as a result of
			 the revitalization of the project, including assistance in obtaining housing in
			 areas with low concentrations of poverty in a manner that does not increase
			 racial segregation;
					(11)demonstrates that
			 sufficient housing opportunities are available in the neighborhood to be
			 revitalized and in low-poverty areas to accommodate displaced residents, in a
			 manner that does not increase racial segregation;
					(12)includes a
			 well-documented assessment of the number of households with special needs for
			 ongoing supportive services residing in the public or assisted housing
			 properties that are the target of the grant and an effective plan to address
			 such needs;
					(13)demonstrates the
			 ability to leverage funds from other programs of the Department of Housing and
			 Urban Development, from other Federal, State, or local programs, or from the
			 private sector, including donations of land or services;
					(14)demonstrates the compliance with the
			 requirements of section 109, regarding one-for-one replacement of public and
			 assisted housing units;
					(15)demonstrates how
			 the applicant will use indicators of housing redevelopment, neighborhood
			 quality, resident well-being, and other outcomes to measure success, manage
			 program implementation, and engage stakeholders, consistent with requirements
			 established by the Secretary;
					(16)demonstrates, if
			 feasible, phased redevelopment that provides for demolition and construction of
			 dwelling units in phases, to limit disruptions to residents;
					(17)demonstrates that the neighborhood will
			 improve its long-term viability through the revitalization of severely
			 distressed housing, improved access to economic opportunities, improved
			 investment and leveraging in well-functioning services, and improved education
			 programs, public assets, public transportation and access to jobs; and
					(18)demonstrates
			 compliance with any other factors and priorities that further the purposes of
			 this title, as the Secretary may, by regulation, prescribe.
					108.Right of
			 residents to return; relocation
				(a)Determination of
			 resident preferencesAn applicant shall, not later than 15 days
			 before submitting an application to the Secretary for a grant under this
			 title—
					(1)hold a community meeting and provide
			 information to all residents who occupy a dwelling unit in public housing or
			 assisted housing subject to the transformation plan of—
						(A)the applicant’s
			 intent to submit an application for a grant under this title;
						(B)their right to
			 return and relocation housing options; and
						(C)all planned
			 replacement housing units; and
						(2)solicit from each
			 resident information regarding the resident’s desire to return to the
			 replacement housing units constructed upon the original public or assisted
			 housing location, interest in moving to other neighborhoods or communities, or
			 interest in retaining a voucher for rental assistance.
					(b)Resident
			 involvement
					(1)In
			 generalEach transformation plan assisted under this title shall
			 provide opportunities for the active involvement and participation of, and
			 consultation with, residents of the public and assisted housing that is subject
			 to the transformation plan during the planning process for the transformation
			 plan, including prior to submission of the application, and during all phases
			 of the planning and implementation. Such opportunities for participation may
			 include participation of members of any resident council or tenant
			 organization, but may not be limited to such members, and shall include all
			 segments of the population of residents of the public and assisted housing that
			 is subject to the revitalization plan, including single parent-headed
			 households, the elderly, young employed and unemployed adults, teenage youth,
			 and disabled persons. Such opportunities shall include a process that provides
			 opportunity for comment on specific proposals for redevelopment, any demolition
			 and disposition involved, and any proposed significant amendments or changes to
			 the transformation plan.
					(2)Public
			 meetingThe Secretary may not make a grant under this title to an
			 applicant unless the applicant has convened and conducted a public meeting
			 regarding the transformation plan, including the one-for-one replacement to
			 occur under the plan, not later than 15 days before submission of the
			 application for the grant under this section for such plan, at a time and
			 location that is convenient for residents of the public and assisted housing
			 subject to the plan.
					(3)Significant
			 amendments or changes to planAn applicant may not carry out any
			 significant amendment or change to a transformation plan unless—
						(A)the applicant has
			 convened and conducted a public meeting regarding the significant amendment or
			 change at a time and location that is convenient for residents of the public
			 and assisted housing subject to the plan and has provided each household
			 occupying a dwelling unit in such public and assisted housing with written
			 notice of such meeting not less than 10 days before such meeting;
						(B)after such
			 meeting, the applicant consults with the households occupying dwelling units in
			 the public and assisted housing that are subject to, or to be subject to the
			 plan, and the agency submits a report to the Secretary describing the results
			 of such consultation; and
						(C)the Secretary
			 approves the significant amendment or change.
						Notwithstanding subparagraph (C), if
			 the Secretary does not approve or disapprove a request for a significant
			 amendment or change to a revitalization plan before the expiration of the
			 30-day period beginning upon the receipt by the Secretary of the report
			 referred to in subparagraph (B), such request shall be considered to have been
			 approved.(c)Right To
			 returnThe Secretary may not
			 approve a transformation plan under this title unless the plan provides that
			 each resident of public or assisted housing displaced by activities under the
			 transformation plan who wishes to return to the on-site or off-site replacement
			 housing provided under the plan may return if the resident—
					(1)was in compliance
			 with the lease at the time of departure from the housing subject to
			 rehabilitation or demolition; and
					(2)would be eligible,
			 as of the time of such return, for occupancy under the eligibility, screening,
			 and occupancy standards, policies, or practices applicable to the housing from
			 which the resident was displaced, as in effect at such time of
			 displacement.
					(d)Relocation,
			 notice, application for vouchers, and dataAll relocation activities resulting from,
			 or that will result from, demolition, disposition, or both demolition and
			 disposition, to be carried out under a transformation plan relating to a grant
			 under this title shall be subject to the following requirements:
					(1)Uniform
			 Relocation and Real Property Acquisition ActThe Uniform Relocation and Real Property
			 Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.) shall apply. To the
			 extent the provisions of this subsection and such Act conflict, the provisions
			 that provide greater protection to residents displaced by the demolition,
			 disposition, or demolition and disposition, shall apply.
					(2)Relocation
			 planThe applicant shall
			 submit to the Secretary, together with the application for a grant under this
			 title, a relocation plan providing for the relocation of residents occupying
			 the public or assisted housing for which the demolition or disposition is
			 proposed, which shall include—
						(A)a statement of the
			 estimated number of vouchers for rental assistance under section 108 that will
			 be needed for such relocation;
						(B)identification of
			 the location of the replacement dwelling units that will be made available for
			 permanent occupancy; and
						(C)a statement of
			 whether any temporary, off-site relocation of any residents is necessary and a
			 description of the plans for such relocation.
						(3)Notice upon
			 approval of applicationWithin a reasonable time after notice to
			 the applicant of the approval of an application for a grant under this section,
			 the applicant shall provide notice in writing, in plain and non-technical
			 language, to the residents of the public and assisted housing subject to the
			 approved transformation plan that—
						(A)states that the
			 application and transformation plan has been approved;
						(B)describes the
			 process involved to relocate the residents, including a statement that the
			 residents may not be relocated until the conditions set forth in section 110
			 have been met;
						(C)provides
			 information regarding relocation options; and
						(D)advises residents
			 of the availability of relocation counseling as required in paragraph
			 (7).
						(4)Notice before
			 relocationExcept in cases of
			 a substantial and imminent threat to health or safety, not later than 90 days
			 before the date on which residents will be relocated, the grantee shall provide
			 notice in writing, in plain and non-technical language, to each family residing
			 in a public or assisted housing project that is subject to an approved
			 transformation plan, and in accordance with such guidelines as the Secretary
			 may issue governing such notifications, that—
						(A)the public or
			 assisted housing project will be demolished or disposed of;
						(B)the demolition of
			 the building in which the family resides will not commence until each resident
			 of the building is relocated; and
						(C)if temporary,
			 off-site relocation is necessary, each family displaced by such action shall be
			 offered comparable housing—
							(i)that
			 meets housing quality standards;
							(ii)that is located
			 in an area that is generally not less desirable than the location of the
			 displaced family’s housing, which shall include at least one unit located in an
			 area of low-poverty or one unit located within the neighborhood of the original
			 public or assisted housing site;
							(iii)that is
			 identified and available to the family; and
							(iv)which shall
			 include—
								(I)tenant-based
			 assistance, except that the requirement under this subparagraph regarding
			 offering of comparable housing shall be fulfilled by use of tenant-based
			 assistance only upon the relocation of the family into such housing;
								(II)project-based
			 assistance;
								(III)occupancy in a
			 unit operated or assisted by the public housing agency or the owner of the
			 assisted project demolished or disposed of under this section, at a rental rate
			 paid by the family that is comparable to the rental rate applicable to the unit
			 from which the family is relocated; or
								(IV)other comparable
			 housing.
								(5)Search
			 periodNotwithstanding any
			 other provision of law, in the case of a household that is provided
			 tenant-based assistance for relocation of the household under this section, the
			 period during which the household may lease a dwelling unit using such
			 assistance shall not be shorter in duration than the 150-day period that begins
			 at the time a comparable replacement unit is made available to the family. If
			 the household is unable to lease a dwelling unit using such assistance during
			 such period, the grantee shall extend the period during which the household may
			 lease a dwelling unit using such assistance, or at the resident’s request,
			 shall provide the resident with the next available comparable public housing
			 unit or comparable housing unit for which project-based assistance is
			 provided.
					(6)Payment of
			 relocation expensesThe
			 grantee shall provide for the payment of the actual and reasonable relocation
			 expenses, including security deposits, of each resident to be displaced and any
			 other relocation expenses as are required by the Uniform Relocation Assistance
			 and Real Property Acquisition Policies Act of 1970.
					(7)Comprehensive
			 relocation counselingThe
			 grantee shall provide all advisory programs and services as required by the
			 Uniform Relocation Assistance and Real Property Acquisition Policies Act of
			 1970 and counseling for residents who are displaced that shall fully inform
			 residents to be displaced of all relocation options, which may include
			 relocating to housing in a neighborhood with a lower concentration of poverty
			 than their current residence or remaining in the current neighborhood. Such
			 counseling shall also include providing school options for children and
			 comprehensive housing search assistance for household that receive a voucher
			 for tenant-based assistance.
					(8)Timing of
			 demolition or dispositionThe
			 grantee shall not commence demolition or complete disposition of a building
			 subject to the approved transformation plan until all residents residing in the
			 building are relocated.
					(9)Timing of
			 relocationThe applicant
			 shall not commence relocation before approval by the Secretary of the
			 transformation plan providing for the demolition or disposition, unless the
			 applicant generally relocates residents in accordance with this section, as
			 determined by the Secretary, except in the case of a substantial and imminent
			 threat to health or safety.
					(e)Monitoring of
			 displaced households
					(1)Grantee
			 responsibilitiesTo
			 facilitate compliance with the requirement under subsection (a) (relating to
			 right of residents to return), the Secretary shall, by regulation, require each
			 grantee of a grant under this section, during the period of the transformation
			 plan assisted with the grant and until all funding under the grant has been
			 expended—
						(A)to maintain a
			 current address of residence and contact information for each household
			 affected by the transformation plan who was occupying a dwelling unit in the
			 housing that is subject to the plan; and
						(B)to provide such
			 updated information to the Secretary on at least a quarterly basis.
						(2)CertificationThe
			 Secretary may not close out any grant made under this section before the
			 grantee has certified to the Secretary that the agency has complied with
			 subsection (a) (relating to right of residents to return) with respect to each
			 resident displaced as a result of the transformation plan, including providing
			 occupancy in a replacement dwelling unit for each resident who requested such a
			 unit in accordance with such subsection.
					(f)PreferenceA
			 returning resident shall be provided a preference for occupancy of on-site or
			 off-site replacement units before such units are made available for occupancy
			 by any other eligible households, or the resident may choose to retain
			 tenant-based voucher assistance provided under section 8(o) of the United
			 States Housing Act of 1937 for relocation from the properties revitalized under
			 a transformation plan assisted with a grant under this title.
				(g)Prohibition on
			 re-ScreeningA public housing agency or any other manager of
			 on-site or off-site replacement housing shall not, through the application of
			 any additional eligibility, screening, occupancy, or other policy or practice,
			 prevent any person otherwise eligible under subsection (a) from occupying a
			 replacement housing unit.
				109.One-for-One
			 replacement of public and assisted housing dwelling units
				(a)One-for-One
			 replacement of public or assisted housing unitsThe Secretary may
			 not approve a transformation plan that provides for dwelling units to be
			 demolished or disposed of unless the plan provides as follows:
					(1)Requirement to
			 replace each unitOne hundred
			 percent, or such lower percentage as is provided pursuant to subsection (b), of
			 the public and assisted housing dwelling units and units described in section
			 116(1)(E) that are demolished or disposed of pursuant to the transformation
			 plan shall be replaced with a newly constructed, rehabilitated, or purchased
			 public or assisted housing unit or with a newly constructed, rehabilitated, or
			 purchased unit (including through project-based assistance) that is subject to
			 requirements regarding eligibility for occupancy, tenant contribution toward
			 rent, and long-term affordability restrictions that are consistent with such
			 requirements for public and assisted housing dwelling units or for State units,
			 as applicable, except that—
						(A)subparagraph (D)
			 of section 8(o)(13) of the United States Housing Act of 1937 (relating to
			 income-mixing requirement of project-based assistance) shall not apply with
			 respect to vouchers used to comply with the requirements of this paragraph;
			 and
						(B)for purposes of
			 this paragraph, subparagraph (B) of such section 8(o)(13) (relating to
			 percentage limitation) shall be applied by substituting 50
			 percent for 20 percent.
						(2)Other
			 requirementsAdmission to, administration of, and eviction from
			 replacement housing units that replaced public housing units, but that are not
			 public housing dwelling units, shall be subject to the following provisions to
			 the same extent as public housing dwelling units:
						(A)Section 578 of the
			 Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13663; relating
			 to ineligibility of dangerous sex offenders).
						(B)Section 16(f) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437n(f); relating to
			 ineligibility of certain drug offenders).
						(C)Sections 20 and 21
			 of the United States Housing Act of 1937 (42 U.S.C. 1437r, 1437s; relating to
			 resident management).
						(D)Section 25 of the
			 United States Housing Act of 1937 (42 U.S.C. 1437w; relating to transfer of
			 management at request of residents).
						(E)Section 6(k) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437d(k); relating to
			 administrative grievance procedure).
						(F)Section 6(f) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437d(f); relating to housing
			 quality requirements).
						(G)Part 964 of title
			 24, Code of Federal regulations (relating to tenant participation and
			 opportunities).
						(3)Retention of
			 rightsTenants occupying a replacement housing unit shall have
			 all rights provided to tenants of the housing from which the tenants were
			 relocated.
					(4)Size
						(A)In
			 generalReplacement units
			 shall be of comparable size, unless a market analysis shows a need for
			 other-sized units, in which case such need shall be addressed.
						(B)BedroomsThe
			 number of bedrooms within each replacement unit shall be sufficient to serve
			 families displaced as a result of the demolition or disposition. Replacement
			 units may include a greater number of bedrooms than the number of bedrooms in
			 units replaced if an analysis of the waiting list of the public housing agency
			 shows that more bedrooms are needed to accommodate families on the waiting
			 list.
						(5)Location on
			 siteAt least one-third of
			 all replacement units for public and assisted housing units demolished shall be
			 public or assisted housing units constructed within the immediate area of the
			 original public or assisted housing location, unless the Secretary determines
			 that—
						(A)construction on
			 such location would result in the violation of a consent decree; or
						(B)the land on which
			 the public and assisted housing is located is environmentally unsafe,
			 geologically unstable, or otherwise is unsuitable for the construction of
			 housing.
						(6)Location in the
			 neighborhoodAny replacement
			 housing units provided in addition to dwelling units provided pursuant to
			 paragraph (5) shall—
						(A)be provided in
			 areas within the neighborhood, except that if rebuilding the units within the
			 neighborhood is not feasible, units shall be provided within the jurisdiction
			 of the public housing agency—
							(i)in areas having low concentrations of
			 poverty;
							(ii)in
			 a manner that furthers the economic and educational opportunities for
			 residents;
							(iii)in
			 a manner that does not increase racial segregation; and
							(iv)in areas offering access to public
			 transportation; and
							(B)have access to
			 social, recreational, educational, commercial, and health facilities and
			 services, including municipal services and facilities, that are comparable to
			 services provided to the revitalized neighborhood from which residents were
			 displaced.
						(7)Location outside
			 of jurisdictionIf rebuilding
			 replacement housing units within the jurisdiction, in a manner that complies
			 with the requirements of clauses (i) through (iv) of subparagraph (A) and
			 subparagraph (B) of paragraph (6) is not feasible, units may be provided
			 outside of the jurisdiction of the public housing agency, but within the
			 metropolitan area of such jurisdiction, provided the grantee requests, and the
			 public housing agency or unit of local government in which such units shall be
			 located, agrees to such transfer of units. All such units shall comply with the
			 requirements of clauses (i) through (iv) of subparagraph (A) and subparagraph
			 (B) of paragraph (6).
					(b)Waiver
					(1)AuthorityUpon the written request of an applicant
			 for a grant under this title submitted as part of the transformation plan
			 pursuant to section 107, the Secretary may reduce the percentage applicable
			 under subsection (a)(1) to the transformation plan of the applicant to not less
			 than 80 percent, but only if—
						(A)a judgment,
			 consent decree, or other order of a court limits the ability of the applicant
			 to comply with such requirements; or
						(B)the applicant
			 demonstrates that there is an excess supply of affordable rental housing in
			 areas of low poverty and provides data showing that, in the area surrounding
			 the revitalized neighborhood—
							(i)at
			 least 80 percent of vouchers issued under section 8(o) of the United States
			 Housing Act of 1937 over the last 24 months to comparable families were
			 successfully used to lease a dwelling unit within 120 days of issuance or, if a
			 sufficient number of comparable families have not received vouchers, an
			 alternative measure, as the Secretary shall design, is met;
							(ii)existing voucher
			 holders are widely dispersed geographically in areas of low poverty with access
			 to public transportation, education, and other amenities, as determined by the
			 Secretary, among the available private rental housing stock; and
							(iii)the applicant
			 provides a market analysis demonstrating that—
								(I)there is a
			 relatively high vacancy rate among units that would meet or exceed housing
			 quality standards, as determined by the Secretary, within the market area with
			 rent and utility costs not exceeding the applicable payment standard under
			 section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o));
			 and
								(II)such high vacancy
			 rate within the market area is expected to continue for the next 5 years or
			 longer.
								110.Other program
			 requirements
				(a)Fair
			 housingThe demolition or disposition, relocation, replacement,
			 and reoccupancy of housing units in connection with a grant under this title
			 shall be carried out in a manner that affirmatively furthers fair housing, as
			 required by section 808 of the Civil Rights Act of 1968 (42 U.S.C. 3608(e)).
			 Grantees shall adopt affirmative marketing procedures, and require affirmative
			 marketing activities of project owners and managers. Such special outreach
			 efforts shall be targeted to those who are least likely to apply for the
			 housing, to ensure that all persons regardless of their race, color, national
			 origin, religion, sex, disability, or familial status are aware of the housing
			 opportunities in each project funded with a grant under this title.
				(b)Accessibility
			 requirementsAll new
			 construction and alterations of existing buildings carried out in connection
			 with a grant under this title shall comply with the requirements of the section
			 504 of Rehabilitation Act of 1973 (29 U.S.C. 794), the Accessibility Standards
			 for Design, Construction, and Alteration of Publicly Owned Residential
			 Structures of the Department of Housing and Urban Development (24 C.F.R. part
			 40), the Fair Housing Act (42 U.S.C. 3601 et seq.), and any other requirements
			 as determined by the Secretary.
				(c)Affordability
			 requirementAmounts from a grant under this title may not be used
			 for assistance for any housing property unless the owner of the property
			 assisted agrees to a period of affordability for the property which shall be
			 not shorter than the period of affordability to which the property is already
			 subject and remains subject, or 20 years, whichever is longer.
				(d)Cost
			 limitsSubject to the provisions of this title, the Secretary
			 shall establish cost limits on eligible activities under this title sufficient
			 to provide for effective transformation programs.
				(e)Environmental
			 reviewFor purposes of environmental review, assistance and
			 projects under this title shall be treated as assistance for special projects
			 that are subject to section 305(c) of the Multifamily Housing Property
			 Disposition Reform Act of 1994 (42 U.S.C. 3547), and shall be subject to the
			 regulations issued by the Secretary to implement such section.
				(f)Grantee
			 reportingThe Secretary shall require grantees under this title
			 to report the sources and uses of all amounts expended and other information
			 for transformation plans for the Secretary’s annual report to Congress or other
			 purposes as determined by the Secretary.
				111.Demolition and
			 disposition
				(a)Inapplicability
			 of public housing demolition and disposition requirements to transformation
			 planThe demolition or
			 disposition of severely distressed public housing pursuant to a transformation
			 plan approved under this title shall exempt from the provisions of section 18
			 of the United States Housing Act of 1937 (42 U.S.C. 1437p).
				(b)Applicability of
			 public housing demolition and disposition requirements to replacement public
			 housingNothing in this title
			 may be construed to exempt any replacement public housing dwelling units
			 provided under a transformation plan in accordance with the requirements under
			 section 109 (relating to one-for-one replacement of public housing dwelling
			 units) from the provisions of section 18 of the United States Housing Act of
			 1937.
				112.Phase-specific
			 underwritingTo the extent
			 that a transformation plan provides for different phases of activities, the
			 Secretary may allow for the various phases of such plan to be underwritten on a
			 separate basis.
			113.Administration
			 by other entitiesThe
			 Secretary may require a grantee under this title to make arrangements
			 satisfactory to the Secretary for use of an entity other than the original
			 grantee to carry out activities assisted under the transformation plan of the
			 grantee, if—
				(1)the original
			 grantee has failed to meet performance benchmarks relating to implementation of
			 the transformation plan; and
				(2)the Secretary
			 determines that such action will help to effectuate the purposes of this
			 title.
				114.Withdrawal of
			 fundingIf a grantee under
			 this title does not proceed within a reasonable timeframe in implementing its
			 transformation plan or does not otherwise comply with the requirements of this
			 title and the grant agreement, as determined by the Secretary, the Secretary
			 may withdraw any grant amounts under this title that have not been obligated by
			 the grantee. The Secretary may redistribute any withdrawn amounts to one or
			 more other eligible entities capable of proceeding expeditiously in the same
			 locality in carrying out the transformation plan of the original grantee, or as
			 such plan may be modified and approved by the Secretary, or, if that is not
			 feasible, to one or more other applicants that has already received assistance
			 under this title.
			115.Annual report;
			 public availability of grant information
				(a)Annual
			 reportNot less than 90 days
			 before the conclusion of each fiscal year, the Secretary shall submit to
			 Committee on Financial Services of the House of Representatives and the
			 Committee on Banking, Housing, and Urban Affairs of the Senate a report on the
			 implementation and status of grants awarded under this title, which shall
			 include—
					(1)the number, type,
			 and cost of affordable housing units revitalized pursuant to this title;
					(2)the amount and
			 type of financial assistance provided under and in conjunction with this title,
			 including a specification of the amount and type of assistance provided for
			 educational opportunities, services, public assets, public transportation, and
			 access to jobs;
					(3)the impact of
			 grants made under this title on the original residents, the target
			 neighborhoods, and the larger communities within which they are located;
					(4)all information submitted to the Secretary
			 pursuant to section 108(g)(1) by all grantees and summaries of the extent of
			 compliance by grantees with the requirements under subsections (a) and (g) of
			 section 108; and
					(5)any information related to grantees
			 implementation of the requirements under section 109 (relating to one-for-one
			 replacement of public housing dwelling units) and the efforts of the Secretary
			 to coordinate funding pursuant to section 106(d)(3).
					(b)Public
			 availability of grant informationTo the extent not inconsistent with any
			 other provisions of law, the Secretary shall make publicly available through a
			 World Wide Web site of the Department of Housing and Urban Development all
			 documents of, or filed with, the Department relating to the program under this
			 title, including applications, grant agreements, plans, budgets, reports, and
			 amendments to such documents; except that in carrying out this subsection, the
			 Secretary shall take such actions as may be necessary to protect the privacy of
			 any residents and households displaced from public or assisted housing as a
			 result of a transformation plan assisted under a grant under this title.
				116.DefinitionsFor purposes of this title, the following
			 definitions shall apply:
				(1)Affordable
			 housingThe term affordable housing includes—
					(A)public housing
			 assisted under section 9 of the United States Housing Act of 1937 (42 U.S.C.
			 1437g);
					(B)assisted housing
			 (as such term is defined in this section);
					(C)housing assisted under an affordable
			 housing program administered by the Secretary of Agriculture through Rural
			 Housing Service;
					(D)rental housing that utilizes tax credits
			 under section 42 or the Internal Revenue Code of 1986;
					(E)affordable rental housing owned, developed,
			 or assisted through a State or local government or State housing finance
			 agency, including State-assisted public housing, which is subject to a
			 long-term affordability restriction requiring occupancy by low-income
			 households; and
					(F)private housing
			 for low- and moderate-income households and for which the Secretary requires
			 the owner or purchaser of the project to maintain affordability for no fewer
			 than 20 years in accordance with use restrictions under regulations issued by
			 the Secretary, which restrictions shall be—
						(i)contained in a
			 legally enforceable document recorded in the appropriate records; and
						(ii)consistent with
			 the long-term viability of the project as rental or homeownership
			 housing.
						(2)ApplicantThe
			 term applicant means an eligible entity under section 104(a) that
			 submits an application for a grant under this title pursuant to section
			 107.
				(3)Assisted
			 housingThe term assisted housing means rental
			 housing assisted under—
					(A)section 8 of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f, 1437g);
					(B)section 221(d)(3)
			 or 236 of the National Housing Act (12 U.S.C. 1715l, 1715z–1);
					(C)section 202 of the Housing Act of 1959 (12
			 U.S.C. 1701q); or
					(D)section 811 of
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013).
					(4)Critical
			 community improvementsThe term critical community
			 improvements means—
					(A)development or
			 improvement of community facilities to promote upward mobility,
			 self-sufficiency, or improved quality of life for residents of the
			 neighborhood, such as construction or rehabilitation of parks and community
			 gardens, environmental improvements, or site remediation at affected sites;
			 or
					(B)activities to
			 promote economic development, such as development or improvement of transit,
			 retail, community financial institutions, public services, facilities, assets,
			 or other community resources.
					(5)Extreme
			 povertyThe term
			 extreme poverty means, with respect to a neighborhood, that the
			 neighborhood—
					(A)has a high
			 percentage of residents who are—
						(i)estimated to be in
			 poverty; or
						(ii)have extremely
			 low incomes based on the most recent data collected by the United States Census
			 Bureau; and
						(B)is experiencing
			 distress related to one or more of the following:
						(i)Per
			 capita crime rates over 3 or more years that are significantly higher than the
			 per capita crime rates of the city or county in which the neighborhood is
			 located.
						(ii)High rates of
			 vacant, abandoned, or substandard homes relative to the city or county as a
			 whole.
						(iii)A
			 low-performing public school.
						(iv)Other such
			 factors as determined by the Secretary that further the purposes of this
			 title.
						(6)FamiliesThe
			 term families has the meaning given such term in section 3(b) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).
				(7)GranteeThe
			 term grantee means an eligible entity under section 104 that is
			 awarded a grant under this title, pursuant to selection under section
			 107.
				(8)Long-term
			 viabilityThe term long-term viability means, with
			 respect to a neighborhood, that the neighborhood is sustainable on an economic,
			 education, and environmental basis.
				(9)NeighborhoodThe
			 term neighborhood means an area that—
					(A)has distinguishing
			 characteristics;
					(B)represents the
			 geographical distribution of targeted populations; and
					(C)is not exclusive
			 of areas that are integrally related to the composition of the
			 community.
					(10)Public housing;
			 public housing agencyThe terms public housing and
			 public housing agency have the meanings given such terms in
			 section 3(b) of the United States Housing Act of 1937 (42 U.S.C.
			 1437a(b)).
				(11)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
				(12)Severely
			 distressed housingThe term severely distressed
			 housing means a public or assisted housing project (or building in a
			 project) that—
					(A)(i)has been certified, by an engineer or
			 architect licensed by a State licensing board, as meeting criteria for physical
			 distress that indicate that the project requires major redesign,
			 reconstruction, or redevelopment, or partial or total demolition, to correct
			 serious deficiencies in the original design (including inappropriately
			 high-population density), deferred maintenance, physical deterioration or
			 obsolescence of major systems, and other deficiencies in the physical plant of
			 the project; and
						(ii)is a significant contributing
			 factor to the physical decline of and disinvestment by public and private
			 entities in the surrounding neighborhood, as documented by evidence of
			 non-physical distress, such as extreme poverty, including census data and past
			 surveys of neighborhood stability conducted by an applicant or co-applicant or
			 their qualified designee; or
						(B)was a project
			 described in subparagraph (A) that has been legally vacated or demolished, but
			 for which the Secretary has not yet provided replacement housing assistance
			 other than tenant-based assistance.
					(13)Significant
			 amendment or changeThe term
			 significant means, with respect to an amendment or change to a
			 transformation plan, that the amendment or change—
					(A)changes the use of
			 20 percent or more of the total amount of the grant provided under this title
			 from use for one activity to use for another;
					(B)eliminates an
			 activity that is a required activity that, notwithstanding the change, would
			 otherwise be carried out under the plan; or
					(C)significantly
			 changes the scope, location, or beneficiaries of the project carried out under
			 the plan.
					(14)Supportive
			 servicesThe term
			 supportive services includes all activities that will promote
			 upward mobility, self-sufficiency, or improved quality of life,
			 including—
					(A)such activities as
			 literacy training, remedial and continuing education, job training, financial
			 literacy instruction, daycare, youth services, aging-in-place, physical and
			 mental health services, and other programs for which such residents demonstrate
			 need;
					(B)case management and service coordination
			 services, including providing coordinators for the Family Self-Sufficiency
			 program under section 23 of the United States Housing Act of 1937 (42 U.S.C.
			 1437u) and the Resident Opportunity and Supportive Services program under
			 section 34 of such Act (42 U.S.C. 1437z–6); and
					(C)technical
			 assistance to enable residents to access programs from other key agencies and
			 local service providers in order to help residents be stably housed, improve
			 outcomes for children, and enhance adults’ capacity for self-sufficiency and
			 economic security, and services for the elderly and persons with disabilities
			 to maintain independence.
					117.FundingThere are authorized to be appropriated the
			 following amounts:
				(1)Grants$575,000,000
			 for fiscal year 2012 and such sums as may be necessary in each of fiscal years
			 2013, 2014, 2015, and 2016, for grants under this title, of which, in any
			 fiscal year—
					(A)up to 10 percent
			 of such amount authorized may be used for planning grants, except that in
			 awarding planning grants, the Secretary may elect to base selection on a subset
			 of the required provisions of this title;
					(B)up to 5 percent of
			 the amount authorized may be used for technical assistance and program
			 evaluation efforts related to grants awarded under this title, or under
			 predecessor programs; and
					(C)not less than
			 two-thirds shall be used for, or two-thirds of the number of housing units
			 assisted under this title shall be, public housing units, subject to de minimis
			 variations as may result from the grantee selection process.
					(2)Rental
			 assistanceSuch sums as may be necessary for each of fiscal years
			 2012 through 2016 for providing tenant-based assistance for relocation and for
			 rental assistance under section 8 of the United States Housing Act of 1937 for
			 the purposes of complying with section 108(c) of this title, but not to exceed
			 the amount of assistance for the number of units demolished or disposed of
			 under section 108(c)(1).
				118.RegulationsNot later than the expiration of the 180-day
			 period beginning on the date of the enactment of this Act, the Secretary shall
			 issue regulations to carry out the following provisions of this title:
				(1)Subsections (c)
			 and (e) of section 106.
				(2)Section
			 109(b).
				(3)Paragraphs (4),
			 (5), (8), (9), and (12) of section 116.
				IIPublic Housing
			 One-for-One Replacement and Tenant Protection
			201.Short
			 titleThis title may be cited
			 as the Public Housing One-for-One
			 Replacement and Tenant Protection Act of 2011.
			202.Demolition and
			 disposition of public housing
				(a)Amendments to
			 section 18Section 18 of the
			 United States Housing Act of 1937 (42 U.S.C. 1437p) is amended—
					(1)by redesignating
			 subsections (a) through (h) as subsections (b) through (i),
			 respectively;
					(2)by inserting
			 before subsection (b) (as so redesignated by paragraph (1) of this subsection)
			 the following new subsection:
						
							(a)ApplicabilityNotwithstanding any other provision of law,
				this section shall apply to—
								(1)demolition,
				disposition, or demolition or disposition or both pursuant to conversion under
				section 22 or 33 of any public housing unit; and
								(2)the taking of
				public housing units, directly or indirectly, through the use of eminent
				domain.
								;
					(3)in subsection (b) (as so redesignated by
			 paragraph (1) of this subsection)—
						(A)in the matter
			 preceding paragraph (1)—
							(i)by
			 striking subsection (b) and inserting subsection
			 (c); and
							(ii)by
			 striking if the public housing agency certifies and inserting
			 only if the Secretary determines that;
							(B)in paragraph
			 (2)(A)(ii), by striking low-income housing and inserting
			 housing for low-income, very-low income, and extremely low-income
			 families consistent with the needs identified pursuant to section 5A(d)(1) in
			 the public housing agency plan for the agency and with targeting requirements
			 under section 16(a) for public housing;
						(C)by striking
			 paragraph (4);
						(D)in paragraph
			 (5)(B)(ii), by striking and at the end;
						(E)in paragraph (6),
			 by striking subsection (c). and inserting subsection (d);
			 and;
						(F)by redesignating
			 paragraphs (5) and (6) as paragraphs (4) and (5), respectively; and
						(G)by inserting after
			 paragraph (5) (as so redesignated) the following new paragraph:
							
								(6)that the public housing agency has obtained
				from each resident information pursuant to subsection (f)(3)(B) and has
				established a replacement housing preference for each such
				resident.
								;
				
						(4)in subsection (c) (as so redesignated by
			 paragraph (1) of this subsection)—
						(A)in the matter
			 preceding paragraph (1), by striking subsection (a) and
			 inserting subsection (b);
						(B)in paragraph (1),
			 by striking or at the end;
						(C)in paragraph
			 (2)(C) by striking the period at the end and inserting a semicolon; and
						(D)by adding at the
			 end the following new paragraphs:
							
								(3)the application
				does not provide for the active involvement and participation of, and
				consultation with, residents, resident advisory boards, and resident councils
				of the public housing development that is subject to the application during the
				planning and implementation of the plan for demolition, relocation, and
				replacement of the units;
								(4)the proposed relocation, demolition,
				disposition, demolition or disposition or both pursuant to conversion under
				section 22 or 33, or the provision of replacement housing will not be carried
				out in a manner that affirmatively furthers fair housing, as described in
				section 808(e) of the Civil Rights Act of 1968 (42 U.S.C. 3608(e)), or that the
				measures proposed by the public housing agency to mitigate potential adverse
				impacts of the proposed relocation, demolition, disposition, demolition or
				disposition or both pursuant to conversion under section 22 or 33, or the
				provision of replacement housing on persons protected by section 804 of the
				Civil Rights Act of 1968 (42 U.S.C. 3604), are clearly insufficient or
				inappropriate; or
								(5)the Secretary
				determines that the proposed plan for relocation, demolition, disposition,
				demolition or disposition or both subsequent to conversion pursuant to section
				22 or 33, or the provision of replacement housing does not comply with the
				requirements of subsection (e) of this
				section.
								;
						(5)by striking subsection (e) (as so
			 redesignated by paragraph (1) of this subsection) and inserting the following
			 new subsection:
						
							(e)Replacement
				units
								(1)Requirement to
				replace or maintain each unit
									(A)ReplacementExcept for demolition pursuant to
				subsection (g) or as provided in paragraph (2) of this subsection, each public
				housing dwelling unit that undergoes demolition, disposition, or demolition or
				disposition or both pursuant to conversion under section 22 or 33, or that is
				the subject of a taking, directly or indirectly, through the use of eminent
				domain, after August 1, 2008, shall be replaced with a newly constructed,
				rehabilitated, acquired, or converted rental unit that complies with all of the
				requirements of this subsection.
									(B)Requirements
				applicable to replacement unitsSuch replacement or converted
				units shall be subject to requirements regarding eligibility for occupancy,
				tenant contribution toward rent, and affordability restrictions that are
				consistent with such requirements for public housing dwelling units, and such
				requirements shall not terminate unless units are replaced with a comparable
				number of units that are subject to the same requirements.
									(C)Tenant
				protection vouchers to replace demolished, disposed of, or converted units on
				1-for-1 basisSubject only to
				the availability of amounts provided in appropriation Acts, the Secretary shall
				provide replacement vouchers for rental assistance under section 8 for all
				dwelling units in projects that are demolished or disposed of pursuant to this
				section or converted pursuant to section 22 or 33.
									(D)Inapplicability
				of certain project-based voucher requirementsSubparagraphs (B)
				and (D) of section 8(o)(13) of the United States Housing Act of 1936 (relating
				to percentage limitation and income mixing requirement of project-based
				assistance) shall not apply with respect to vouchers used to comply with the
				requirements of this paragraph.
									(2)WaiverThe requirement under paragraph (1) may be
				waived by the Secretary with respect to up to 10 percent of the total number of
				public housing units owned by a public housing agency in any 10-year period,
				if—
									(A)a judgment,
				consent decree, or other order of a court limits the ability of the applicant
				to comply with such requirements; or
									(B)the public housing
				agency demonstrates that there is an excess supply of affordable rental housing
				in areas of low poverty and provides data showing that, in the area surrounding
				the project or projects in which such units are located—
										(i)at
				least 80 percent of vouchers issued under section 8(o) of the United States
				Housing Act of 1937 over the last 24 months to comparable families were
				successfully used to lease a dwelling unit within 120 days of issuance or, if a
				sufficient number of comparable families have not received vouchers, an
				alternative measure, as the Secretary shall design, is met;
										(ii)existing voucher
				holders are widely dispersed geographically in areas of low poverty with access
				to public transportation, education, and other amenities, as determined by the
				Secretary, among the available private rental housing stock; and
										(iii)the applicant
				provides a market analysis demonstrating that—
											(I)there is a
				relatively high vacancy rate among units that would meet or exceed housing
				quality standards, as determined by the Secretary, within the market area with
				rent and utility costs not exceeding the applicable payment standard under
				section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o));
				and
											(II)such high vacancy
				rate within the market area is expected to continue for the next 5 years or
				longer.
											(3)Continuation of
				use restrictionsIn the event of a foreclosure or bankruptcy of
				an owner of such a property, notwithstanding any other provision of State or
				Federal law, such property shall remain subject to the requirements of any
				project-based rental assistance contract in existence at the time of the
				foreclosure or bankruptcy, the lease between the prior owner and tenants
				assisted under such contract, and any use agreement in effect immediately
				before the foreclosure or bankruptcy filing, and a successor in interest in
				such property shall assume such contract, extensions, leases, and use agreement
				obligations, provided that the Secretary may modify this requirement if the
				Secretary determines that the converted units are not physically viable.
								(4)Other
				requirementsAdmission to, administration of, and eviction from
				replacement housing units that are not public housing dwelling units shall be
				subject to the following provisions to the same extent as public housing
				dwelling units:
									(A)Section 578 of the
				Quality Housing and Work Responsibility Act of 1998 (42 U.S.C. 13663; relating
				to ineligibility of dangerous sex offenders).
									(B)Section 16(f) of
				the United States Housing Act of 1937 (42 U.S.C. 1437n(f); relating to
				ineligibility of certain drug offenders).
									(C)Sections 20 and 21
				of the United States Housing Act of 1937 (42 U.S.C. 1437r, 1437s; relating to
				resident management).
									(D)Section 25 of the
				United States Housing Act of 1937 (42 U.S.C. 1437w; relating to transfer of
				management at request of residents).
									(E)Section 6(k) of
				the United States Housing Act of 1937 (42 U.S.C. 1437d(k); relating to
				administrative grievance procedure).
									(F)Section 6(f) of
				the United States Housing Act of 1937 (42 U.S.C. 1437d(f); relating to housing
				quality requirements).
									(G)Part 964 of title
				24, Code of Federal regulations (relating to tenant participation and
				opportunities).
									(5)Retention of
				rightsTenants occupying a replacement housing unit shall have
				all rights provided to tenants of public housing under this Act.
								(6)Size
									(A)In
				generalReplacement units
				shall be of comparable size, unless a market analysis shows a need for other
				sized units, in which case such need shall be addressed.
									(B)BedroomsThe
				number of bedrooms within each replacement unit shall be sufficient to serve
				families displaced as a result of the demolition or disposition. Replacement
				units may include a greater number of bedrooms than the number of bedrooms in
				units replaced if an analysis of the waiting list of the public housing agency
				shows that more bedrooms are needed to accommodate families on the waiting
				list.
									(7)Location on
				siteAt least one-third of
				all replacement units for public housing units demolished shall be public
				housing units constructed on the original public housing location, unless the
				Secretary determines that—
									(A)construction on
				such location would result in the violation of a consent decree; or
									(B)the land on which
				the public housing is located is environmentally unsafe, geologically unstable,
				or otherwise is unsuitable for the construction of housing.
									(8)Location in
				other areasAny replacement
				housing units provided in addition to dwelling units provided pursuant to
				paragraph (3) shall be provided in areas within the jurisdiction of the public
				housing agency having low concentrations of poverty, in a manner that furthers
				the economic and educational opportunities for
				residents.
								;
					(6)in subsection (f) (as so redesignated by
			 paragraph (1) of this subsection)—
						(A)by striking the
			 subsection designation and all that follow through Nothing and
			 inserting the following:
							
								(f)Treatment of
				occupancy
									(1)Consolidation of
				occupancy within or among buildingsNothing
									;
						(B)by inserting
			 before the period at the end the following: , except that, a public
			 housing agency submitting an application for demolition or disposition pursuant
			 to this section may not consolidate any units during the period that begins
			 upon submission of such application and ends upon approval of the application
			 by the Secretary, except in cases of an imminent and substantial threat to
			 health or safety; and
						(C)by adding at the
			 end the following new paragraphs:
							
								(2)Determination of
				occupancyFor purposes of
				this subsection, the number of public housing residents residing in a
				development shall be determined as of the date the initial public housing
				agency plan or a proposed amendment thereto indicating an intent to apply for a
				demolition application pursuant to subsection (b) of this section is or should
				have been presented to the resident advisory board for consideration, or in the
				case of a demolition application due to a natural disaster, on the date of the
				natural disaster.
								(3)Resident
				preferencesA public housing agency shall, not later than 30 days
				before submitting an application to the Secretary for demolition, disposition,
				or demolition or disposition or both pursuant to conversion under section 22 or
				33—
									(A)meet with and
				inform in writing all residents who occupied a public housing unit on the date
				determined in accordance with paragraph (2) of this subsection of—
										(i)the public housing
				agency’s intent to submit an application for demolition, disposition, or
				both;
										(ii)their right to
				return and relocation housing options; and
										(iii)all planned
				replacement housing units; and
										(B)solicit from each
				resident information regarding the resident’s desire to return to the
				replacement housing units constructed upon the original public housing
				location, interest in moving to other neighborhoods or communities, or interest
				in retaining a voucher for rental
				assistance.
									;
						(7)by striking subsection (h) (as so
			 redesignated by paragraph (1) of this subsection) and inserting the following
			 new subsection:
						
							(h)Relocation,
				notice, application for vouchers, and dataIn the case of all relocation activities
				resulting from, or that will result from, demolition, disposition, or
				demolition or disposition or both pursuant to conversion under section 22 or 33
				of this Act, of public housing dwelling units:
								(1)Uniform
				Relocation and Real Property Acquisition ActThe Uniform Relocation and Real Property
				Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.) shall apply. To the
				extent the provisions of this subsection and such Act conflict, the provisions
				that provide greater protection to residents displaced by the demolition,
				disposition, or demolition and disposition, shall apply.
								(2)Relocation
				planThe public housing
				agency shall submit to the Secretary, together with the application for
				demolition or disposition, a relocation plan providing for the relocation of
				residents occupying the public housing for which the demolition or disposition
				application is proposed, which shall include—
									(A)a statement of the
				estimated number of vouchers for rental assistance under section 8 that will be
				needed for such relocation;
									(B)identification of
				the location of the replacement dwelling units that will be made available for
				permanent occupancy; and
									(C)a statement of
				whether any temporary, off-site relocation of any residents is necessary and a
				description of the plans for such relocation.
									(3)Notice upon
				approval of applicationWithin a reasonable time after notice to
				the public housing agency of the approval of an application for demolition or
				disposition, the public housing agency shall provide notice in writing, in
				plain and non-technical language, to the residents of the public housing
				subject to the approved application that—
									(A)states that the
				application has been approved;
									(B)describes the
				process involved to relocate the residents, including a statement that the
				residents may not be relocated until the conditions set forth in paragraph (10)
				have been met;
									(C)provides
				information regarding relocation options;
									(D)advises residents
				of the availability of relocation counseling as required in paragraph (8);
				and
									(E)provides
				information on the location of tenant-based vouchers issued by the
				agency.
									(4)Notice before
				relocationExcept in cases of
				a substantial and imminent threat to health or safety, not later than 90 days
				before the date on which residents will be relocated, the public housing agency
				shall provide notice in writing, in plain and non-technical language, to each
				family residing in a public housing project that is subject to an approved
				demolition or disposition application, and in accordance with such guidelines
				as the Secretary may issue governing such notifications, that—
									(A)the public housing
				project will be demolished or disposed of;
									(B)the demolition of
				the building in which the family resides will not commence until each resident
				of the building is relocated; and
									(C)if temporary,
				off-site relocation is necessary, each family displaced by such action shall be
				offered comparable housing—
										(i)that meets housing
				quality standards;
										(ii)that is located
				in an area that is generally not less desirable than the location of the
				displaced family’s housing, which shall include at least one unit located in an
				area of low-poverty and one unit located within the neighborhood of the
				original public housing site;
										(iii)that is
				identified and available to the family; and
										(iv)which shall
				include—
											(I)tenant-based
				assistance, except that the requirement under this subparagraph regarding
				offering of comparable housing shall be fulfilled by use of tenant-based
				assistance only upon the relocation of the family into such housing;
											(II)project-based
				assistance;
											(III)occupancy in a
				unit operated or assisted by the public housing agency at a rental rate paid by
				the family that is comparable to the rental rate applicable to the unit from
				which the family is relocated; and
											(IV)other comparable
				housing.
											(5)Search
				periodNotwithstanding any
				other provision of law, in the case of a household that is provided
				tenant-based assistance for relocation of the household under this section, the
				period during which the household may lease a dwelling unit using such
				assistance shall not be shorter in duration than the 150-day period that begins
				at the time a comparable replacement unit is made available to the family. If
				the household is unable to lease a dwelling unit using such assistance during
				such period, the public housing agency shall extend the period during which the
				household may lease a dwelling unit using such assistance, or at the tenant’s
				request, shall provide the tenant with the next available comparable public
				housing unit or comparable housing unit for which project-based assistance is
				provided.
								(6)Payment of
				relocation expensesThe
				public housing agency shall provide for the payment of the actual and
				reasonable relocation expenses, including security deposits, of each resident
				to be displaced and any other relocation expenses as are required by the
				Uniform Relocation Assistance and Real Property Acquisition Policies Act of
				1970.
								(7)Comparable
				housingThe public housing
				agency shall ensure that each displaced resident is offered comparable housing
				in accordance with the notice under paragraph (4).
								(8)Comprehensive
				relocation counselingThe
				public housing agency shall provide all advisory programs and services as
				required by the Uniform Relocation Assistance and Real Property Acquisition
				Policies Act of 1970 and counseling for residents who are displaced that shall
				fully inform residents to be displaced of all relocation options, which may
				include relocating to housing in a neighborhood with a lower concentration of
				poverty than their current residence or remaining in the current neighborhood.
				Such counseling shall also include providing school options for children and
				comprehensive housing search assistance for household that receive a voucher
				for tenant-based assistance.
								(9)Timing of
				demolition or dispositionThe
				public housing agency shall not commence demolition or complete disposition of
				a building subject to the approved application until all residents residing in
				the building are relocated.
								(10)Affirmative
				furtherance of fair housingThe public housing agency shall have
				obtained data regarding, and analyzed the potential impact of, the proposed
				demolition or disposition and relocation on persons protected by section 804 of
				the Civil Rights Act of 1968 (42 U.S.C. 3604), including the tenants residing
				in the public housing project, occupants of the surrounding neighborhood, and
				neighborhoods into which project tenants are likely to be relocated, and
				persons on the agency’s waiting list, has described in the application for
				demolition or disposition actions that the public housing agency has taken or
				will take to mitigate those adverse impacts, and has certified in the public
				housing agency plan for the agency, with supporting information, that the
				proposed demolition or disposition, relocation, or replacement housing will be
				carried out in a manner that affirmatively furthers fair housing, as described
				in section 808(e) of the Civil Rights Act of 1968 (42 U.S.C. 3608(e)).
								(11)Timing of
				relocationThe public housing
				agency shall not commence relocation prior to approval by the Secretary of the
				application for demolition or disposition, except in the case of a substantial
				and imminent threat to health or safety.
								(12)Application for
				vouchersThe public housing
				agency shall submit to the Secretary an application for vouchers consistent
				with the obligations in subsection (e) (relating to replacement units) and the
				relocation obligations of this subsection at the same time that the agency
				submits the application for demolition or
				disposition.
								;
					(8)in subsection (i) (as so redesignated by
			 paragraph (1) of this subsection), by striking may the first
			 place such term appears and inserting shall; and
					(9)by adding at the
			 end the following new subsections:
						
							(j)Right of
				return
								(1)RightAny person who, on the date determined in
				accordance with subsection (f)(2), occupies a public housing unit that is the
				subject of an application for demolition, disposition, or demolition or
				disposition or both subsequent to conversion pursuant to section 22 or 33, and
				whose tenancy or right of occupancy has not been validly terminated pursuant to
				section 6 or 8(o), shall be eligible to occupy a replacement housing
				unit.
								(2)Requirement to
				allow returnA public housing agency or any other manager of
				replacement housing units shall not, through the application of any additional
				eligibility, screening, occupancy, or other policy or practice, prevent any
				person otherwise eligible under paragraph (1) from occupying a replacement
				housing unit. Such replacement dwelling unit shall be made available to each
				household displaced as a result of a demolition, disposition, or demolition or
				disposition or both pursuant to conversion under section 22 or 33 before any
				replacement dwelling unit is made available to any other eligible
				household.
								(k)EnforcementAny affected person shall have the right to
				enforce this section pursuant to section 1979 of the Revised Statutes of the
				United States (42 U.S.C. 1983). Nothing in this section may be construed to
				limit the rights and remedies available under State or local law to any
				affected
				person.
							.
					(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect upon the date of the enactment of this Act and
			 shall apply to any demolition, disposition, or demolition and disposition, or
			 both pursuant to conversion under section 22 or 33 of the United States Housing
			 Act of 1937 (42 U.S.C. 1437t, 1437z–5) that is approved by the Secretary after
			 such date of the enactment.
				203.Authority to
			 convert public housing to vouchersSection 22 of the United States Housing Act
			 of 1937 (42 U.S.C. 1437t) is amended by adding at the end the following new
			 subsection:
				
					(g)Administration
						(1)In
				generalThe Secretary may
				require a public housing agency to provide to the Secretary or to public
				housing residents such information as the Secretary considers to be necessary
				for the administration of this section.
						(2)Applicability of
				section 18Section 18 shall apply to the subsequent demolition or
				disposition of public housing dwelling units removed from the inventory of the
				public housing agency pursuant to this
				section.
						.
			204.Required
			 conversion of distressed public housing to tenant-based
			 assistanceSection 33(h)(2) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437z–5(h)(2)) is amended by
			 striking shall not apply to the demolition of public housing
			 projects and inserting shall apply to the subsequent demolition
			 or disposition of public housing dwelling units.
			205.RegulationsNot later than the expiration of the 120-day
			 period beginning on the date of the enactment of this Act, the Secretary of
			 Housing and Urban Development shall issue regulations to carry out this title
			 and the amendments made by this title.
			IIIPublic Housing
			 Preservation and Rehabilitation
			301.Short
			 titleThis title may be cited
			 as the Public Housing Preservation and
			 Rehabilitation Act of 2011.
			302.Leveraging of
			 other assistance
				(a)Capital Fund
			 loan guaranteesSubsection (d) of section 9 of the United States
			 Housing Act of 1937 (42 U.S.C. 1437g(d)) is amended by adding at the end the
			 following new paragraph:
					
						(4)Loan
				guarantees
							(A)AuthorityThe Secretary may, upon such terms and
				conditions as the Secretary may prescribe, guarantee and make commitments to
				guarantee notes or other obligations issued by public housing agencies for the
				purposes of financing—
								(i)the rehabilitation
				of public housing owned by the agency;
								(ii)the
				modernization, through energy efficiency improvements, of public housing units
				owned by the agency; or
								(iii)the construction, rehabilitation, purchase,
				or conversion of units to replace public housing units that are demolished or
				disposed of pursuant to section 18 or converted pursuant to section 22 or
				33.
								(B)LimitationA guarantee under this paragraph may be
				used to assist a public housing agency in obtaining financing only if the
				housing agency provides evidence sufficient, in the determination of the
				Secretary, to demonstrate that—
								(i)it
				is not able to finance the improvements without such a guarantee; or
								(ii)the use of such a
				guarantee will result in substantially lower financing costs or interest
				rate.
								(C)TermsNotes
				or other obligations guaranteed pursuant to this section shall be in such form
				and denominations, have such maturities, and be subject to such conditions as
				may be prescribed by regulations issued by the Secretary. The term of such loan
				guarantee shall not exceed 20 years.
							(D)Use of capital
				fundsFunds allocated to an issuer pursuant to section 9(d) may
				be used for payment of principal and interest due (including such servicing,
				underwriting, or other costs as may be specified in regulations of the
				Secretary) on notes or other obligations guaranteed pursuant to this
				paragraph.
							(E)Repayment
								(i)Contract;
				pledgeTo ensure the
				repayment of notes or other obligations guaranteed under this paragraph and
				charges incurred under this paragraph and as a condition for receiving such
				guarantees, the Secretary shall require the issuer of any such note or
				obligation to—
									(I)enter into a
				contract, in a form acceptable to the Secretary, for repayment of notes or
				other obligations so guaranteed; and
									(II)pledge any grant
				or allocation for which the issuer is or may become eligible under this Act for
				the repayment of notes or other obligations so guaranteed.
									(ii)Crediting of
				grantsThe Secretary may, notwithstanding any other provision of
				this Act, apply grants pledged pursuant to clause (i)(II) of this subparagraph
				to any repayments due the United States as a result of such guarantees.
								(F)Full faith and
				creditThe full faith and credit of the United States is pledged
				to the payment of all guarantees made under this paragraph. Any such guarantee
				made by the Secretary shall be conclusive evidence of the eligibility of the
				obligations for such guarantee with respect to principal and interest, and the
				validity of any such guarantee so made shall be incontestable in the hands of a
				holder of the guaranteed obligations.
							(G)AmountSubject
				only to the absence of qualified requests for guarantees and to the
				availability of amounts to cover the costs (as such term is defined in section
				502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a)), as are provided
				in advance in appropriation Acts, the Secretary shall enter into commitments to
				guarantee notes and obligations under this paragraph having an aggregate
				principal amount of $500,000,000 each for fiscal years 2012, 2013, and
				2014.
							.
				(b)Utility and
			 waste management cost savingsSubparagraph (C) of section 9(e)(2)
			 of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)(2)(C)) is
			 amended—
					(1)by striking the
			 subparagraph designation and heading and all that follows through
			 Contracts described in clause (i)  in clause (ii) and inserting
			 the following:
						
							(C)Treatment of
				utility and waste management cost savings
								(i)In
				generalThe treatment of
				utility and waste management costs under the formula shall provide that a
				public housing agency shall receive the full financial benefit from any
				reduction in the cost of utilities or waste management resulting from energy
				conservation improvements in one or more of its public housing projects,
				subject to the following:
									(I)Third party
				contractsIn the case of energy conservation improvements in
				public housing undertaken pursuant to a contract with a third party, such
				contracts
									;
					(2)in clauses (iii)
			 and (iv), by striking clause (i) each place such term appears
			 and inserting subclause (I);
					(3)in clause (iv), by
			 striking the date of enactment of this clause and inserting
			 December 26, 2007;
					(4)by redesignating
			 clauses (iii) and (iv) as subclauses (II) and (III), respectively, and
			 realigning such subclauses, as so redesignated, so as to be indented 8 ems from
			 the left margin; and
					(5)by adding at the
			 end the following new clauses:
						
							(ii)Financing of
				improvementsEnergy
				conservation improvements may be undertaken pursuant to a contract for the
				improvements only, and the public housing agency may finance such improvements
				for a period of up to 20 years. A public housing agency may pledge operating
				assistance under this subsection as security for such financings in an amount
				not to exceed the lesser of—
								(I)the amount of the
				debt service, plus such appropriate debt service coverage factor as the
				Secretary may establish; and
								(II)the amount of the
				reasonably anticipated utility cost savings resulting from the improvements, as
				determined by the Secretary.
								The Secretary
				may also permit the pledging of the installed equipment related to such
				improvements.(iii)Freeze of
				consumption levels
								(I)In
				generalA public housing
				agency may elect to be paid for its utility costs, including utility
				allowances, under the formula for a period, at the discretion of the agency, of
				not longer than 20 years based on the agency’s average annual consumption
				during the 3-year period preceding the year in which the election is made (in
				this clause referred to as the consumption base level).
								(II)Initial
				adjustments in consumption base levelThe Secretary shall make an
				initial one-time adjustment in the consumption base level to account for
				differences in the heating degree day average over the most recent 20-year
				period compared to the average in the consumption base level.
								(III)Ongoing
				adjustments in consumption base levelThe Secretary shall make adjustments in the
				consumption base level to account for an increase or reduction in units, a
				change in fuel source, a change in resident-controlled electricity consumption,
				or for such other reasons as the Secretary considers appropriate.
								(IV)Third
				partiesA public housing agency making an election under
				subclause (I) may use, but shall not be required to use, the services of a
				third party in its energy conservation program. The agency shall have the sole
				discretion to determine the source, terms, and conditions of any financing used
				for its
				program.
								.
					(c)Requirements for
			 properties with housing tax creditsSection 9 of the United
			 States Housing Act of 1937 (42 U.S.C. 1437g) is amended by adding at the end
			 the following new subsection:
					
						(n)Requirements for
				properties with housing tax creditsPublic housing agencies that utilize tax
				credits under section 42 of the Internal Revenue Code of 1986 for rental
				housing units that are currently or formerly assisted under subsection (d) or
				(e) with respect to such units shall provide for—
							(1)an option for the
				public housing agency to purchase limited partnership interests in a property
				containing such units after the tax compliance period under section 42;
							(2)a provision to
				give a public housing agency an active role in property management decisions of
				such housing; or
							(3)such other
				provision or provisions as the Secretary may establish to ensure the
				preservation of the interest of the public housing agency in the
				property.
							.
				303.Capital Fund
			 flexibility
				(a)New development
			 flexibilitySubsection (g) of
			 section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)) is
			 amended by striking paragraph (3).
				(b)Rehabilitation
			 flexibilitySubsection (d) of section 9 of the United States
			 Housing Act of 1937 (42 U.S.C. 1437g(d)), as amended by the preceding
			 provisions of this Act, is further amended by adding at the end the following
			 new paragraph:
					
						(5)Use for units
				not included in formulaA
				public housing agency may use amounts provided under this subsection for the
				purposes specified in subparagraphs (A), (C), (I), and (K) of paragraph (1) for
				public housing dwelling units not included in the formula established pursuant
				to paragraph (2), but only if—
							(A)the agency agrees—
								(i)to
				continue to operate and maintain any housing assisted with such funds under the
				current terms and conditions for a period not shorter than the 30-year period
				that begins on the latest date on which modernization using such amounts was
				completed; or
								(ii)to return any
				amounts provided under this paragraph to the Secretary; and
								(B)the agency
				certifies to the Secretary that dwelling units owned and operated by the public
				housing agency that are included in the formula established pursuant to
				paragraph (2) are being maintained and the funds amounts being used under this
				authority will not be needed for such
				maintenance.
							.
				304.Grants for
			 conversion of public housing projects to assisted living facilities and
			 service-enriched housingTitle
			 I of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) is amended
			 by adding at the end the following new section:
				
					37.Grants for
				conversion of public housing projects to assisted living facilities and
				service-enriched housing
						(a)AuthorityThe Secretary may make grants in accordance
				with this section to public housing agencies for use for activities designed to
				convert dwelling units in eligible projects described in subsection (b) to
				assisted living facilities or service-enriched housing for elderly
				persons.
						(b)Eligible
				projectsAn eligible project described in this subsection is a
				public housing project (or a portion thereof) that has been designated under
				section 7 for occupancy only by elderly persons.
						(c)ApplicationsApplications
				for grants under this section shall be submitted to the Secretary in accordance
				with such procedures as the Secretary shall establish. Such applications shall
				contain—
							(1)a description of
				the proposed conversion activities for an assisted living facility or
				service-enriched housing for which a grant under this section is
				requested;
							(2)a statement of the
				amount of the grant requested;
							(3)a description of
				the resources that are expected to be made available, if any, in conjunction
				with the grant under this section; and
							(4)such other
				information or certifications that the Secretary determines to be necessary or
				appropriate.
							(d)Requirements for
				services
							(1)Funding
				commitmentsThe Secretary may
				not make a grant under this section for conversion activities unless the
				application contains sufficient evidence, in the determination of the
				Secretary, of firm commitments for the funding of services to be provided in
				the assisted living facility or service-enriched housing, which may be provided
				by third parties.
							(2)Disclosure of
				information to residentsThe Secretary shall require evidence
				that each recipient of a grant for service-enriched housing provides relevant
				and timely disclosure of information to residents or potential residents of
				such housing relating to—
								(A)the services that
				will be available at the property to each resident, including—
									(i)the right to
				accept, decline, or choose such services and to have the choice of
				provider;
									(ii)the services made
				available by or contracted through the grantee; and
									(iii)the identity of,
				and relevant information for, all agencies or organizations providing any
				services to residents, which agencies or organizations shall provide
				information regarding all procedures and requirements to obtain services, any
				charges or rates for the services, and the rights and responsibilities of the
				residents related to those services;
									(B)the availability,
				identity, contact information, and role of the service coordinator; and
								(C)such other
				information as the Secretary determines to be appropriate to ensure that
				residents are adequately informed of the services options available to promote
				resident independence and quality of life.
								(e)Selection
				criteriaThe Secretary shall select applications for grants under
				this section based upon selection criteria, which shall be established by the
				Secretary and shall include—
							(1)the extent to
				which the conversion is likely to provide assisted living facilities or
				service-enriched housing that are needed or are expected to be needed by the
				categories of elderly persons that the assisted living facility or
				service-enriched housing is intended to serve, with a special emphasis on very
				low-income elderly persons who need assistance with activities of daily
				living;
							(2)the extent to
				which the public housing agency is not able to fund the conversion activities
				from existing financial resources, as evidenced by the agency's financial
				records;
							(3)the extent to
				which the agency has evidenced community support for the conversion, by such
				indicators as letters of support from the local community for the conversion
				and financial contributions from public and private sources;
							(4)the extent to
				which the applicant demonstrates a strong commitment to promoting the autonomy
				and independence of the elderly persons that the assisted living facility or
				service-enriched housing is intended to serve;
							(5)the quality,
				completeness, and managerial capability of providing the services which the
				assisted living facility or service-enriched housing intends to provide to
				elderly residents, especially in such areas as meals, 24-hour staffing, and
				on-site health care; and
							(6)such other
				criteria as the Secretary determines to be appropriate to ensure that funds
				made available under this section are used effectively.
							(f)DefinitionsFor purposes of this section, the following
				definitions shall apply:
							(1)Assisted living
				facilityThe term
				assisted living facility has the meaning given such term in
				section 232(b) of the National Housing Act (12 U.S.C. 1715w(b)).
							(2)Service-enriched
				housingThe term service-enriched housing means
				housing that—
								(A)makes available,
				through licensed or certified third party service providers, supportive
				services to assist the residents in carrying out activities of daily living,
				such as bathing, dressing, eating, getting in and out of bed or chairs,
				walking, going outdoors, using the toilet, laundry, home management, preparing
				meals, shopping for personal items, obtaining and taking medication, managing
				money, using the telephone, or performing light or heavy housework, and which
				may make available to residents home health care services, such as nursing and
				therapy;
								(B)includes the
				position of service coordinator, which may be funded as an operating expense of
				the property;
								(C)provides separate
				dwelling units for residents, each of which contains a full kitchen and
				bathroom;
								(D)includes common
				rooms and other facilities appropriate for the provision of supportive services
				to the residents of the housing; and
								(E)provides residents
				with control over health care and supportive services decisions, including the
				right to accept, decline, or choose such services.
								(g)Authorization of
				appropriationsThere is authorized to be appropriated for
				providing grants under this section such sums as may be necessary for each of
				fiscal years 2012, 2013, 2014, 2015, and
				2016.
						.
			305.Increase of
			 threshold for exemption from asset management requirementsAny public housing agency that owns or
			 operates fewer than 500 public housing units under title I of the United States
			 Housing Act of 1937 may elect to be exempt from any asset management
			 requirement imposed by the Secretary.
			IVPilot Program to
			 Train Public Housing Residents to Provide Home-Based Health Services
			401.Short
			 titleThis title may be cited
			 as the Together We Care Act of
			 2011.
			402.Findings and
			 purpose
				(a)FindingsThe Congress finds the following:
					(1)The baby boom generation will
			 require health care attention that will exceed the current supply of health
			 care providers.
					(2)There is a shortage of training programs
			 specializing in health care and long-term services that focus on home care
			 instead of institutionalized care.
					(3)Although the need for home-based health
			 services transcends all income levels, the availability of such services is
			 more limited for residents of public housing.
					(4)Estimates indicate that there are
			 44,000,000 caregivers in the United States providing unpaid care to at least
			 one adult, representing 22,900,000 households.
					(5)Of working persons providing unpaid care,
			 62 percent have had to make adjustments to work schedules or leave
			 employment.
					(6)Many low-income families in the United
			 States are placed in an untenable position of choosing between work and
			 caregiving responsibilities at home.
					(7)Many residents of public housing in the
			 United States are aging and in need of care.
					(8)The Department of Housing and Urban
			 Development estimates the percentage of households assisted by the Department
			 that are elderly households is 35 percent in New York, 33 percent in Boston, 35
			 percent in Chicago, 24 percent in Cleveland, 40 percent in Los Angeles, and 20
			 percent in Puerto Rico.
					(9)New service programs are needed to provide
			 home-based health services to residents of public housing and to provide job
			 training and job placement for persons receiving assistance from the Department
			 of Housing and Urban Development needing employment.
					(10)The Department of Housing and Urban
			 Development should establish a home-based health services pilot program to meet
			 the challenges of the increasing number of elderly persons and persons with
			 disabilities in public housing, which would simultaneously create an
			 opportunity to train job seekers in a trade that provides home-based health
			 services.
					(b)PurposesThe purposes of this title are—
					(1)to give flexibility to the Department of
			 Housing and Urban Development and other entities to establish training programs
			 in home-based health services for public housing residents; and
					(2)to provide needed home care options to
			 elderly and disabled public housing residents (including elderly and disabled
			 veterans who are public housing residents) and elderly and disabled residents
			 of federally-assisted rental housing to allow them to remain in their homes and
			 their communities.
					403.Pilot grant
			 program to train public housing residents to provide covered home-based health
			 servicesSection 34 of the
			 United States Housing Act of 1937 (42 U.S.C. 1437z–6) is amended by adding at
			 the end the following new subsections:
				
					(f)Pilot grant
				program To train public housing residents To provide covered home-Based health
				services
						(1)Establishment of
				pilot grant programThe
				Secretary, in consultation with the Secretary of Health and Human Services,
				shall establish a competitive grant program to make grants to eligible entities
				under paragraph (2) for use for the training of public housing residents as
				home health aides and as providers of home-based health services (including as
				personal and home care aides) to enable such residents to provide covered
				home-based health services to—
							(A)residents of
				public housing who are elderly or disabled, or both (including elderly and
				disabled veterans who are residents of public housing); and
							(B)subject to the criteria set forth pursuant
				to paragraph (3), residents of federally-assisted rental housing who are
				elderly or disabled, or both.
							(2)Eligible
				EntitiesA grant under this
				subsection may be made only to an entity that—
							(A)is a public
				housing agency or other unit of State or local government (including an agency
				of such unit), community health center, home care provider organization,
				faith-based organization, labor organization, or other organization determined
				to be qualified by the Secretary; and
							(B)demonstrates to the satisfaction of the
				Secretary that it has established, or provides such assurances that it will
				establish, an employment training program to train public housing residents to
				provide covered home-based health services that complies with regulations that
				the Secretary shall issue.
							(3)Residents of
				federally-assisted rental housingThe Secretary may set forth criteria under
				which an entity receiving funding under this subsection may train public
				housing residents to provide covered home-based health services to elderly and
				disabled residents of federally-assisted rental housing.
						(4)ApplicationTo be eligible for a grant under this
				subsection an eligible entity under paragraph (2) shall submit to the Secretary
				an application at such time, in such manner, and containing such information as
				the Secretary shall require.
						(5)Competitive
				grant awards
							(A)General criteria
				for selectionThe Secretary
				shall establish policies and procedures for reviewing and approving funding for
				eligible entities through a competitive process taking into
				consideration—
								(i)with respect to the service area in which
				public housing residents trained under an employment training program described
				in paragraph (2)(B) will provide covered home-based health services—
									(I)the percentage of
				residents age 62 and older;
									(II)the percentage of
				disabled residents; and
									(III)the percentage
				of unemployed or underemployed residents;
									(ii)the ability of an
				eligible entity to provide training that leads to the provision of quality
				care;
								(iii)the record of
				the quality of care of an eligible entity; and
								(iv)such other
				criteria as determined by the Secretary.
								(B)Geographic
				considerationIn awarding grants, the Secretary shall consider a
				geographic mix of a variety of eligible entities so that the grant program will
				include at least—
								(i)one employment training program described
				in paragraph (2)(B) that primarily serves an urban population;
								(ii)one employment training program described
				in paragraph (2)(B) that primarily serves a rural population;
								(iii)one employment training program described
				in paragraph (2)(B) that primarily serves an Indian population; and
								(iv)one employment training program described
				in paragraph (2)(B) that primarily serves a population in the Commonwealth of
				Puerto Rico, the United States Virgin Islands, Guam, American Samoa, or the
				Commonwealth of the Northern Mariana Islands.
								(6)Use of grant
				fundsAn entity receiving
				funding under this subsection may use such funds—
							(A)to establish (or
				maintain) and carry-out an employment training program to train public housing
				residents to provide covered home-based health care services to elderly and
				disabled public housing residents and elderly and disabled residents of
				federally-assisted rental housing;
							(B)for the transportation expenses of public
				housing residents in training under such an employment training program;
							(C)for the child care expenses of public
				housing residents in training under such an employment training program;
							(D)for the
				administrative expenses of carrying out such an employment training program;
				and
							(E)for any other
				activity the Secretary determines appropriate.
							(7)Report to
				CongressNot later than 24
				months after the date of the enactment of the Together We Care Act of 2011, the Secretary
				shall submit to Congress a report on the use and impact of the grant program
				established by this subsection. The report shall include—
							(A)a review of the
				effectiveness of the program in—
								(i)providing jobs for
				public housing residents;
								(ii)meeting the unmet health and long-term care
				needs of elderly and disabled residents of public housing and elderly and
				disabled residents of federally-assisted rental housing; and
								(iii)enabling the
				provision of quality care; and
								(B)any
				recommendations the Secretary determines appropriate regarding the grant
				program.
							(8)DefinitionsAs used in this subsection, subsection (g),
				and subsection (h):
							(A)Home-based
				health servicesThe term
				home-based health services means health care and long-term
				services provided to an individual in a place of residence used as such
				individual’s home and includes—
								(i)home health
				services described in section 1861(m) of the Social Security Act (42 U.S.C.
				1395x(m));
								(ii)personal care
				services described in section 1905(a)(24) of such Act (42 U.S.C. 1396d(a)(24));
				and
								(iii)home-based
				services which may be covered under a waiver under subsection (c) or (d) of
				section 1915 of such Act (42 U.S.C. 1396n).
								(B)Home health
				aideThe term home health aide has the meaning given
				the term in section 1891(a)(3)(E) of the Social Security Act (42 U.S.C.
				1395bbb(a)(3)(E)).
							(C)CoveredThe
				term covered means, with respect to home-based health services,
				such services—
								(i)for which medical
				assistance is available under a State plan under title XIX of the Social
				Security Act; or
								(ii)for which
				financial assistance is available under subsection (g).
								(D)Federally-assisted
				rental housingThe term
				federally-assisted rental housing means—
								(i)housing assisted
				under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q);
								(ii)housing assisted under section 515 of the
				Housing Act of 1949 (42 U.S.C. 1485);
								(iii)housing assisted under section 8 of the
				United States Housing Act of 1937 (42 U.S.C. 1437f) (including project-based
				and tenant-based assistance);
								(iv)housing assisted under the block grant
				program under the Native American Housing Assistance and Self-Determination Act
				of 1996 (25 U.S.C. 4101 et seq.);
								(v)housing financed by a mortgage insured
				under section 221(d)(3) of the National Housing Act (12 U.S.C. 1715l(d)(3)) or
				held by the Secretary, a State, or State agency; and
								(vi)housing assisted under section 811 of the
				Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013).
								(9)Inapplicability
				of previous subsectionsSubsections (a) through (e) shall not
				apply to this subsection, subsection (g), and subsection (h).
						(10)Rule of
				constructionThis subsection and subsection (g) may not be
				construed as affecting any requirement under State law for training, licensure,
				or any other certification as a home health aide or as a provider of any
				home-based health service under this subsection and subsection (g).
						(11)RegulationsNot later than 6 months after the date of
				enactment of the Together We Care Act of
				2011, the Secretary shall issue regulations to carry out this
				subsection.
						(12)Authorization
				of AppropriationsThere are
				authorized to be appropriated $2,500,000 for each of the fiscal years 2012,
				2013, and 2014, for grants under this subsection.
						(g)Financial
				assistance for home-Based health services in certain jurisdictions
						(1)Financial
				assistanceThe Secretary, in
				consultation with the Secretary of Health and Human Services, may provide
				financial assistance under this subsection to entities receiving grant funds
				under the pilot program established under subsection (f) that provide training
				for public housing residents as home health aides and as providers of
				home-based health services and provide (or pay for) such services for use only
				for their costs in providing (or paying for) such services to—
							(A)residents of public housing who are elderly
				or disabled, or both (including elderly or disabled veterans who are residents
				of public housing); or
							(B)at the discretion
				of the Secretary, residents of federally-assisted rental housing who are
				elderly or disabled, or both.
							(2)Requirements
							(A)LocationAssistance
				under paragraph (1) may be provided only for services furnished in locations in
				which medical assistance for home-based health services is not available under
				a State plan under title XIX of the Social Security Act.
							(B)Trained public
				housing residentsAssistance under paragraph (1) may be used only
				for costs of services described in paragraph (1) that are provided by public
				housing residents trained by an entity receiving grant funds under the pilot
				program established under subsection (f).
							(3)EligibilityTo be eligible for financial assistance
				under this subsection an entity shall—
							(A)provide such assurances as the Secretary
				shall require that it will use the funds only as provided in paragraphs (1) and
				(2);
							(B)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary requires; and
							(C)comply with such
				other terms and conditions as the Secretary shall establish to carry out this
				subsection.
							(4)Authorization of
				appropriationsThere are authorized to be appropriated $2,500,000
				for each of the fiscal years 2012, 2013, and 2014, for financial assistance
				under this subsection.
						(h)Impact of Income
				on Eligibility for Housing BenefitsFor any resident of public
				housing who is trained as a home health aide or as a provider of home-based
				health services pursuant to the program under subsection (f), any income
				received by such resident for providing covered home-based health services
				shall apply towards eligibility for benefits under Federal housing programs as
				follows:
						(1)No income received
				shall apply for the 12 months after the completion of the training of such
				resident.
						(2)Twenty-five
				percent of income received shall apply for the period that is 12 to 24 months
				after the completion of the training of such resident.
						(3)Fifty percent of
				income received shall apply for the period that is 24 to 36 months after the
				completion of the training of such resident.
						(4)One hundred
				percent of income received shall apply for any period that begins after 36
				months after the completion of the training of such
				resident.
						.
				
			
